Exhibit 10.1

FOURTH AMENDMENT
TO THE
A. H. BELO SAVINGS PLAN

A. H. Belo Corporation, a Delaware corporation, pursuant to authorization by the
Compensation Committee of the Board of Directors, adopts the following
amendments to the A. H. Belo Savings Plan (the “Plan”).

1. The third sentence of Section 4.2 of the Plan (“Participant Investment
Directions”) is amended in its entirety to read as follows:

The Committee from time to time will establish rules and procedures regarding
Participant and Beneficiary investment directions, including without limitation
rules and procedures with respect to the manner in which such directions may be
furnished, the frequency with which such directions may be changed during the
Plan Year, the minimum portion of a Participant’s or Beneficiary’s Account that
may be invested in any one investment fund, the manner in which Participants and
Beneficiaries may provide for periodic automatic rebalancing of their Accounts
among available investment funds and, in accordance with applicable law
(including the diversification requirements of Code section 401(a)(35)), the
frequency with which transactions in any investment fund may be executed (daily,
weekly or at some other interval).

2. The third sentence of Section 7.8(b) of the Plan (“Eligible Rollover
Distribution”) is amended in its entirety to read as follows:

However, such portion may be transferred only to an individual retirement
account or annuity described in Code section 408(a) or (b), respectively, or to
a qualified plan described in Code section 401(a) or 403(a) or an annuity
contract described in Code section 403(b), provided such plan or contract
provides for separate accounting for amounts so transferred (and earnings
thereon), including separately accounting for the portion of such distribution
that is includible in gross income and the portion of such distribution that is
not so includible.

3. The second sentence of Section 7.8(c) of the Plan (“Eligible Retirement
Plan”) is amended in its entirety to read as follows:

An Eligible Retirement Plan includes an annuity contract described in Code
section 403(b) or an eligible plan under Code section 457(b) that is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state and, effective for distributions
made after December 31, 2007, a Roth IRA described in Code section 408A,
provided that such eligible plan or Roth IRA agrees to separately account for
amounts transferred into such plan from the Plan.

 

1



--------------------------------------------------------------------------------



 



4. The second sentence of Section 11.2(h) of the Plan (“Includable
Compensation”) is amended in its entirety to read as follows:

In addition, Includable Compensation includes any contributions made by the
Participating Employers on behalf of an Employee pursuant to a deferral election
under any employee benefit plan containing a cash or deferred arrangement under
Code section 401(k), any amounts that would have been received as cash but for
an election to receive benefits under a cafeteria plan meeting the requirements
of Code section 125 and any elective amounts that are not includable in the
gross income of the Employee by reason of Code section 132(f)(4), but excludes
(i) any payment made after the later of (A) 21/2 months after the Employee’s
termination of employment or (B) the end of the Limitation Year that includes
the Employee’s date of termination of employment and (ii) any payment made in
connection with or after the Employee’s termination of employment that would not
have been made if the Employee had continued in employment, such as severance
pay or any other amount that would not qualify as compensation under
section 1.415(c)-2(e)(3) of the Treasury Regulations.

5. Section 12.4 of the Plan (“Restrictions on Delay of Distributions”) is
amended by the addition of a new Section 12.4(e) thereto to read as follows:

(e) Temporary Suspension. Notwithstanding the foregoing, in accordance with the
temporary waiver of the minimum required distribution provisions of Code section
401(a)(9)(H), the requirements of this Section will not apply to any initial
minimum required distribution for the 2009 calendar year (payable no later than
April 1, 2010) for a Participant who attains age 701/2 in 2009 or to any annual
minimum required distribution for the 2009 calendar year for Participants who
attained age 701/2 prior to 2009; provided, however, that a Participant may
elect to receive such payments without regard to the temporary waiver provisions
of Code section 401(a)(9)(H).

6. The amendments described in Item 5 above will be effective as of January 1,
2009, and the remaining amendments will be effective as of February 5, 2008.

Executed at Dallas, Texas, this 10th day of September, 2009.

A. H. BELO CORPORATION

By: /s/ Sheila A. Hartley                           
Name: Sheila A. Hartley                            
Title: Vice President/Human Resources 


2

 

2